Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0001433
                                                      26-JUN-2013
                                                      01:32 PM




                         SCPW-13-0001433

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JOHN WAGNER, Petitioner,

                               vs.

     ATTORNEY ROBERT KIM, DEPUTY PROSECUTING ATTORNEY LINDA
        WALTON, THE HONORABLE ELIZABETH STRANCE, CIRCUIT
            COURT OF THE THIRD CIRCUIT, Respondents.


                       ORIGINAL PROCEEDING
                        (CR. No. 98-227K)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner John Wagner’s petition

for a writ of mandamus, filed May 30, 2013, and the record, it

appears that petitioner has alternative means to seek relief and,

therefore, is not entitled to a writ of mandamus.   See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Therefore,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, June 26, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack